Citation Nr: 1505110	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  06-31 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for educational assistance under Chapter 30, Title 38, United States Code (Montgomery GI Bill).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 





INTRODUCTION

The appellant had active US Army National Guard service from May 1984 to October 2005. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of an October 2005 decision of the Atlanta Education Center that denied basic eligibility for educational assistance benefits under the Montgomery GI Bill (MGIB), Chapter 30.  In March 2012, the appellant testified at a Board hearing.  

In June 2012, the Board remanded the appeal for additional development.  


FINDINGS OF FACT

1.  The appellant served in the US Army National Guard from May 1984 to October 2005. 

2.  The appellant did not contribute to the Veterans Education Assistance Program and disenroll to enroll in the MGIB. 


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is, or should be, entitled to educational assistance benefits under the Montgomery GI Bill.  He argues that he was eligible to receive Montgomery GI Bill educational assistance based on his service in the National Guard under the MGIB-SR (Selected Reserve).  He stated he was erroneously not informed until February 2005 that he could convert to MGIB-AD (Active Duty).  Thus, based on this erroneous advice, he stated his military pay was reduced by $800 for purposes of participation in the program 

An individual may be entitled to educational assistance under Chapter 30 if he first entered on active duty as a member of the Armed Forces after June 30, 1985, or he was eligible for educational assistance allowance under Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the appellant first entered active duty in May 1984; therefore, he did not qualify for Chapter 30 educational benefits under 38 U.S.C.A. § 3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), however, veterans with remaining Chapter 34 (the Veterans' Educational Assistance Program) eligibility may, under certain conditions, qualify for continued educational assistance under Chapter 30.

Following a review of the evidence in this case, and the applicable law and regulation, the Board finds that the preponderance of the evidence is against the appellant's claim for Chapter 30 educational assistance benefits.  Information of record from the Department of Defense shows that the appellant served in the Army National Guard for over 20 years beginning in May 1984.  Under those circumstances, he does not satisfy the initial service requirements set out at 38 U.S.C.A. § 3011(a)(1)(A).  Moreover, the evidence also shows that the appellant never contributed to the Veterans' Educational Assistance Program (VEAP).  Thus, because he does not meet the service requirements established by law and did not contribute to the VEAP, his claim must be denied. 

The $800 withheld from the appellant's pay was apparently withheld erroneously.  Unfortunately, the fact that the $800 was withheld from the appellant does not have a bearing on whether he is legally entitled to the education benefits.  

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


